Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Reasons for Allowance

1.	Claims 1- 12,14-20  are allowed over prior art.

2.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below, 


Regarding Claim 1,
A system for using free-space optics to interconnect a plurality of computing nodes, comprising: a plurality of optical modules coupled to the plurality of computing nodes; a plurality of optical transceivers that facilitate free-space optical communications with the plurality of optical modules, wherein each optical module of the plurality of optical modules has a line of sight to an area including one or more optical transceivers of-the plurality of optical transceivers; and a router that comprises the plurality of optical transceivers and that is configured to receive the free-space optical communications from the plurality of optical modules that are coupled to the plurality of computing nodes and to route the free-space optical communications among the plurality of computing nodes using the line of sight, wherein the router and the plurality of optical modules that are coupled to the plurality of computing nodes form a network fabric that enables communication among the plurality of computing nodes via the router.

Regarding Claim 7,
A system for using free-space optics to interconnect a plurality of computing nodes, comprising: a plurality of optical modules coupled to the plurality of computing nodes; a plurality of optical transceivers that facilitate free-space optical communications with the plurality of optical modules; an enclosure with a plurality of openings, wherein each opening of the plurality of openings holds a computing node of the plurality of computing nodes ; and a router that comprises the plurality of optical transceivers and that is configured to route the free-space optical communications among the plurality of computing nodes  wherein the plurality of openings of the enclosure are angled relative to the router such that each optical module of the plurality of optical modules has a line of sight to an area of the router that includes the plurality of optical transceivers to enable the free-space optical communications to occur.


Regarding Claim 15,
A system for using free-space optics to interconnect a plurality of computing nodes, comprising: a plurality of optical modules electrically coupled to the plurality of computing nodes; an enclosure with a plurality of openings, wherein each opening of the plurality of openings holds a computing node of the plurality of computing nodes; a plurality of optical transceivers that facilitate free-space optical communications with the plurality of optical modules, wherein each optical module of the plurality of optical modules has a line of sight to an area including one or more optical transceivers of the plurality of optical transceivers; and a router that is coupled to the plurality of optical transceivers and that is configured to route the free-space optical communications among the plurality of computing nodes using the line of sight, wherein the plurality of openings in the enclosure are arranged in a stepping pattern, wherein the stepping pattern is arranged such that a first distance between a first subset of the plurality of computing nodes is less than a second distance between a second subset of the plurality of computing nodes, and wherein the first subset of the plurality of computing nodes are located farther away from the router than the second subset of the plurality of computing nodes.


Regarding Claim 1: Claim 1 is   rejected under  Charidimos Chaintoutis (NPL Doc. “Free Space Intra-Datacenter Interconnects Based on 2D Optical Beam Steering Enabled by Photonic Integrated Circuits”, Photonics 2018, 5, 21; doi:10.3390/photonics5030021, www.mdpi.com/journal/photonics, Received: 27 June 2018; Accepted: 26 July 2018; Published: 1 August 2018, Pages 1- 8) in view of Chaffee et al. (USPUB 20130182620) teaches 
A system for using free-space optics to interconnect a plurality of computing nodes, comprising: a plurality of optical modules coupled to the plurality of computing nodes  ; a plurality of optical transceivers that facilitate free-space optical communications with the plurality of optical modules  , wherein each optical module of the plurality of optical modules has a line of sight to an area including one or more optical transceivers of the plurality of optical transceivers  ; and a router that is coupled to the plurality of optical transceivers and that is configured to route the free-space optical communications among the plurality of computing nodes using the line of sight (Detailed rejection of the claim mentioned within Office Action dated 12/16/2020) within claim 1, but does not teach the limitations as mentioned within the claim:
“a router that comprises the plurality of optical transceivers and that is configured to receive the free-space optical communications from the plurality of optical modules that are coupled to the plurality of computing nodes and to route the free-space optical communications among the plurality of computing nodes using the line of sight, wherein the router and the plurality of optical modules that are coupled to the plurality of computing nodes form a network fabric that enables communication among the plurality of computing nodes via the router.”


Regarding Claim 7: Claim 7 is   rejected under Charidimos Chaintoutis (NPL Doc. “Free Space Intra-Datacenter Interconnects Based on 2D Optical Beam Steering Enabled by Photonic Integrated Circuits” , Photonics 2018, 5, 21; doi:10.3390/photonics5030021, www.mdpi.com/journal/photonics, Received: 27 June 2018; Accepted: 26 July 2018; Published: 1 August 2018, Pages 1- 8) in view of Dress et al. (USPUB 20080008471) in further view of Chaffee et al. (USPUB 20130182620) teaches A system for using free-space optics to interconnect a plurality of computing nodes, comprising: a plurality of optical modules coupled to the plurality of computing nodes; a plurality of optical transceivers that facilitate free-space optical communications with the plurality of optical modules; an enclosure with a plurality of openings, wherein each opening of the plurality of openings holds a computing node of the plurality of computing nodes ;   (detailed rejection of the claim mentioned within Office Action dated 12/16/2020)  within claim 7, but does not teach the limitations as mentioned within the claim: “a router that comprises the plurality of optical transceivers and that is configured to route the free-space optical communications among the plurality of computing nodes  wherein the plurality of openings of the enclosure are angled relative to the router such that each optical module of the plurality of optical modules has a line of sight to an area of the router that includes the plurality of optical transceivers to enable the free-space optical communications to occur.”


Regarding Claim 15: Claim 15 is   rejected under Charidimos Chaintoutis (NPL Doc. “Free Space Intra-Datacenter Interconnects Based on 2D Optical Beam Steering Enabled by Photonic Integrated Circuits” , Photonics 2018, 5, 21; doi:10.3390/photonics5030021, www.mdpi.com/journal/photonics, Received: 27 June 2018; Accepted: 26 July 2018; Published: 1 August 2018, Pages 1- 8) in view of Dress et al. (USPUB 20080008471) in further view of Chaffee et al. (USPUB 20130182620) teaches A system for using free-space optics to interconnect a plurality of computing nodes, comprising: a plurality of optical modules electrically coupled to the plurality of computing nodes; an enclosure with a plurality of openings, wherein each opening of the plurality of openings holds a computing node of the plurality of computing nodes; a plurality of optical transceivers that facilitate free-space optical communications with the plurality of optical modules, wherein each optical module of the plurality of optical modules has a line of sight to an area including one or more optical transceivers of the plurality of optical transceivers;  (detailed rejection of the claim mentioned within Office Action dated 12/16/2020)  within claim 15, but does not teach the limitations as mentioned within the claim: “a router that is coupled to the plurality of optical transceivers and that is configured to route the free-space optical communications among the plurality of computing nodes using the line of sight, wherein the plurality of openings in the enclosure are arranged in a stepping pattern, wherein the stepping pattern is arranged such that a first distance between a first subset of the plurality of computing nodes is less than a second distance between a second subset of the plurality of computing nodes, and wherein the first subset of the plurality of computing nodes are located farther away from the router than the second subset of the plurality of computing nodes.”


3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637